internal_revenue_service number release date index number -------------------------- -------------------------------- ----------------------------------------- ---------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-141082-08 date date legend taxpayer ---------------------------------------------------------------------- -------------------------------- building s ---------------------------- op ----------------------------------------------------------------------- -------------------------------- date -------------------------- dear ------------ this is in reply to a letter dated date requesting rulings on behalf of taxpayer you have requested a ruling that the buildings described below including their structural_components constitute real_property for purposes of sec_856 and sec_856 of the internal_revenue_code you have also requested a ruling that the buildings including their structural_components constitute real_estate_assets for purposes of sec_856 and sec_856 additionally you have requested a ruling that the services furnished by taxpayer through op in connection with the leasing of the buildings will not cause amounts received from tenants of the buildings to be treated as other than rents_from_real_property under sec_856 facts taxpayer is a domestic_corporation that elected to be taxed as a real_estate_investment_trust reit for its tax_year ending date taxpayer is a fully integrated self-managed company that conducts substantially_all of its business through op a plr-141082-08 limited_partnership in which it will be the sole general_partner and a substantial limited_partner op acquires purchases develops and builds buildings and leases them to unrelated tenants tenants generally use the leased space to accommodate their communications computing and data storage equipment and personnel the leases generally have terms ranging from three to fifteen years and provide for a fixed_base rent plus in some cases the reimbursement of some or all operating_expenses incurred by op in operating the property under certain circumstances if op does not provide an uninterruptible stable source of power to the tenants’ space or does not maintain an environment within the tenants’ space at a specified temperature and humidity range the tenants are pursuant to the lease entitled to cancel their leases if the failure lasts for a negotiated period in addition most tenants may equitably abate their rental payments if op fails to deliver such services for a negotiated period of time within each building the tenant space is generally constructed on raised flooring to accommodate the telecommunications cables electric cables and heating ventilation and air conditioning hvac systems required by tenants in older buildings without raised flooring the hvac systems and other items described above are typically supported by overhead structures the buildings differ from other office buildings because of the magnitude and quality of the electrical power and air conditioning furnished to tenants and the redundancies built into the electrical and air conditioning systems the major structural_components of the buildings are the electrical distribution and redundancy system the electrical components heating ventilation and air conditioning system the hvac components humidification system the humidification components security system the security components the fire protection system the fire protection components and telecommunication infrastructure the telecommunication components each of these components is designed and constructed specifically for the particular building for which it is a part and is intended to remain permanently in place the electrical components are designed to provide an uninterrupted power supply to the property through redundancy the hvac components are designed to maintain a room temperature of typically between and degrees fahrenheit the humidification components are designed to maintain humidity levels in the tenant’s space in the range of percent the security components typically include controlled points of access to the buildings that are manned at all times by a security firm or by an employee of taxpayer the fire protection components typically include fire alarms and sprinkler systems the telecommunications components provide access for tenants to third-party telecommunications providers plr-141082-08 taxpayer represents that the buildings are inherently permanent structures taxpayer further represents that each of the structural_components described above are designed and constructed to remain permanently in place taxpayer represents that services that will be provided to tenants of the buildings consist of ordinary necessary usual and customary services that relate to the operation or maintenance of the buildings they will not include personal services rendered to a particular tenant any service that would constitute a personal service to a tenant would be provided either through an independent_contractor from which taxpayer does not derive or receive income or through a taxable_reit_subsidiary trs of taxpayer that is owned by op services that will be provided by taxpayer through op are utilities controlled humidity security as described above fire protection as described above common area maintenance including cleaning and maintenance of public areas landscaping and pest control additionally through op taxpayer will provide management operation maintenance and repair of the major building systems and components of the buildings including structural_components parking for tenants and their visitors including reserved and unreserved unattended parking and telecommunications infrastructure to allow tenants to connect to third-party telecommunication providers taxpayer represents that it has undertaken research regarding services furnished by other similarly situated owners in connection with similar buildings located in the same geographic markets and it has determined that the services are customarily rendered in connection with the rental of comparable buildings in the geographic market in which taxpayer’s buildings are located law and analysis a real_property issue sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests plr-141082-08 sec_1_856-3 provides that the term real_estate_assets means real_property interests in mortgages on real_property including interests in mortgages on leaseholds of land or other improvements thereon and shares in other qualified reits sec_1_856-3 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items that are structural_components of those buildings or structures in addition real_property includes interests_in_real_property local law definitions do not control for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder the term includes for example the wiring of a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items that are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment that is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though those items may be termed fixtures under local law revrul_75_424 1975_2_cb_270 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling holds further that the antennae waveguides transmitting receiving and multiplex plr-141082-08 equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_73_425 1973_2_cb_222 considers whether a mortgage secured_by a shopping center and its total energy system is an obligation secured_by real_property a total energy system is a self-contained facility for the production of all the electricity steam or hot water and refrigeration needs of associated commercial or industrial buildings building complexes shopping centers apartment complexes and community developments the system may be permanently installed in the building attached to the building or it may be a separate structure nearby the principal components consist of electric generators powered by turbines or reciprocating engines waste heat boilers heat exchangers gas-fired boilers and cooling units in addition each facility includes fuel storage tanks control and sensor equipment electrical substations and air handling equipment for heat hot water and ventilation it also includes ducts pipes conduits wiring and other associated parts machinery and equipment the revenue_ruling holds in part that a mortgage secured_by the building and the system is a real_estate asset regardless of whether the system is housed in the building it serves or is housed in a separate structure apart from the building it serves this is because the interest in a structural_component is included with an interest held in a building or inherently_permanent_structure to which the structural_component is functionally related similar to the properties or structural_components described in revrul_75_424 and revrul_73_425 that qualify as real_property for purposes of sec_856 the buildings and the structural_components described above are inherently permanent structures although the buildings and structures help to facilitate the technology businesses of tenants that occupy such buildings the buildings and structural_components themselves are not assets accessory to the operation of a business like the examples set forth in sec_1_856-3 accordingly based on the information submitted and representations made we conclude that taxpayer’s buildings including the structural_components as described above constitute real_property for purposes of sec_856 and sec_856 in addition because the buildings and the structural_components are real_property for purposes of sec_856 and sec_856 they constitute real_estate_assets for purposes of sec_856 and sec_856 b tenant services issue sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property plr-141082-08 sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service plr-141082-08 sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a taxable_reit_subsidiary of the reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant many of the services described above are usual or customary services that are rendered in connection with the operation or maintenance of the properties and are not rendered primarily for the convenience of tenants other services that may constitute personal services to a tenant will be provided through independent contractors from whom taxpayer will not receive or derive any income or through a taxable_reit_subsidiary owned by op accordingly the services furnished by taxpayer through op in connection with the leasing of the buildings will not cause any amounts received from tenants of the buildings to be treated as other than rents_from_real_property under sec_856 no opinion is expressed or implied concerning the federal tax consequences of this transaction under any provision not specifically addressed herein specifically no opinion is expressed or implied whether the structural_components of taxpayer’s buildings constitute real_property under any section of the code other than sec_856 plr-141082-08 for example no opinion is expressed or implied regarding whether the structural_components at issue constitute sec_1245 property or sec_1250 property furthermore no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
